UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1870


LTC ROBERT J. SHOLTIS,

                    Petitioner - Appellant,

             v.

DEPARTMENT OF DEFENSE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-mc-00012-LMB-JFA)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert J. Sholtis, Appellant Pro Se. Gerard John Mene, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert J. Sholtis seeks to appeal the district court’s order denying his motion to

quash a subpoena filed pursuant to the Customer Challenge provisions of the Right to

Financial Privacy Act of 1978, 12 U.S.C. § 3410 (2012). We dismiss the appeal for lack

of jurisdiction.

       When a government authority seeks to subpoena a customer’s financial records

from a financial institution, that customer may file a motion to quash the subpoena under

12 U.S.C. § 3410(a). However, “[a] court ruling denying a motion or application under

this section shall not be deemed a final order and no interlocutory appeal may be taken

therefrom by the customer.” 12 U.S.C. § 3410(d). A customer may appeal the denial of

a motion to quash “as part of any appeal from a final order in any legal proceeding

initiated against him arising out of or based upon the financial records,” or “within thirty

days after a notification that no legal proceeding is contemplated against him.” Id.

       We lack jurisdiction to hear Sholtis’ appeal because there is no final order from a

legal proceeding arising from or based on the financial records, not has there been a

notification that no legal proceeding is contemplated against him. Therefore, we dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2